Snapshot - 1:10CR00496-001                                                                                                                             Page 1 of 5


       AO 245D-CAED (Rev. 02/2018) Sheet 1 - Judgment in a Criminal Case for Revocation



                                     UNITED STATES DISTRICT COURT
                                                       Eastern District of California
                       UNITED STATES OF AMERICA                                      JUDGMENT IN A CRIMINAL CASE
                                                                                     (For Revocation of Probation or Supervised Release)
                                  v.
                       CALEB MATTHEW MORRIS                                          Criminal Number: 1:10CR00496-001
                                                                                     Defendant's Attorney: Charles Lee, Assistant Federal Defender
       THE DEFENDANT:
              admitted guilt to violation of charge(s) 2,3 and 5 as alleged in the violation petition filed on 6/8/2017 .
              was found in violation of condition(s) of supervision as to charge(s)             after denial of guilt, as alleged in the violation petition
              filed on   .

       The defendant is adjudicated guilty of these violations:
       Violation Number                  Nature of Violation                                                             Date Violation Ended
       Charge 2                               FAILURE TO NOTIFY OF LAW ENFORCEMENT CONTACT May 13, 2016
       Charge 3                               FAILURE TO FOLLOW DIRECTIVE                                                December 22, 2015
       Charge 5                               NEW LAW VIOLATION                                                          June 6, 2017

       The court:         revokes:       modifies:        continues under same conditions of supervision heretofore ordered on 4/4/2011 .

              The defendant is sentenced as provided in pages 2 through 5 of this judgment. The sentence is imposed pursuant to the
       Sentencing Reform Act of 1984.

              Charge(s)     1,4,6,7 and 8 are dismissed. [X] APPEAL RIGHTS GIVEN

               Any previously imposed criminal monetary penalties that remain unpaid shall remain in effect.

               It is ordered that the defendant shall notify the United States attorney for this district within 30 days of any change of name,
       residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If
       ordered to pay restitution, the defendant must notify the court and United States attorney of material changes in economic
       circumstances.
                                                                                    3/4/2019
                                                                                    Date of Imposition of Sentence




                                                                                    Signature of Judicial Officer
                                                                                    Dale A. Drozd, United States District Judge
                                                                                    Name & Title of Judicial Officer
                                                                                    3/7/2019
                                                                                    Date




http://apps.caed.circ9.dcn/CIRUser/Desktop/snapshot.aspx?redirect=judgment&tab=tpViolations                                                               3/7/2019
Snapshot - 1:10CR00496-001                                                                                                                Page 2 of 5


       AO 245B-CAED (Rev. 02/2018) Sheet 2 - Imprisonment
       DEFENDANT: CALEB MATTHEW MORRIS                                                                                               Page 2 of 5
       CASE NUMBER: 1:10CR00496-001

                                                                  IMPRISONMENT

       The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
       21 months to be served consecutive to sentence imposed in Madera County Superior Court case# MCR056550A.

             No TSR: Defendant shall cooperate in the collection of DNA.

             The court makes the following recommendations to the Bureau of Prisons:
             The Court recommends that the defendant be incarcerated in a Arizona facility, specifically Phoenix, but only insofar as this
             accords with security classification and space availability.

             The defendant is remanded to the custody of the United States Marshal.

              The defendant shall surrender to the United States Marshal for this district
                     at     on     .
                     as notified by the United States Marshal.

              The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
                      before       on    .
                      as notified by the United States Marshal.
                      as notified by the Probation or Pretrial Services Officer.
              If no such institution has been designated, to the United States Marshal for this district.

                                                                        RETURN
       I have executed this judgment as follows:




               Defendant delivered on                                                        to
       at                                                   , with a certified copy of this judgment.



                                                                               United States Marshal


                                                                               By Deputy United States Marshal




http://apps.caed.circ9.dcn/CIRUser/Desktop/snapshot.aspx?redirect=judgment&tab=tpViolations                                                  3/7/2019
Snapshot - 1:10CR00496-001                                                                                                                 Page 3 of 5


       AO 245B-CAED (Rev. 02/2018) Sheet 3 - Supervised Release
       DEFENDANT: CALEB MATTHEW MORRIS                                                                                                Page 3 of 5
       CASE NUMBER: 1:10CR00496-001

                                                                  SUPERVISED RELEASE
       Upon release from imprisonment, you will be on supervised release for a term of :
       15 months.

                                                           MANDATORY CONDITIONS
       You must not commit another federal, state or local crime.
       You must not unlawfully possess a controlled substance.
       You must refrain from any unlawful use of controlled substance. You must submit to one drug test within 15 days of release from
       imprisonment and at least two (2) periodic drug tests thereafter, not to exceed four (4) drug tests per month.


             The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future substance
             abuse.

             You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
             restitution.

             You must cooperate in the collection of DNA as directed by the probation officer.

             You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
             directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
             reside, work, are a student, or were convicted of a qualifying offense.

             You must participate in an approved program for domestic violence.

       You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the
       attached page.




http://apps.caed.circ9.dcn/CIRUser/Desktop/snapshot.aspx?redirect=judgment&tab=tpViolations                                                      3/7/2019
Snapshot - 1:10CR00496-001                                                                                                                 Page 4 of 5


       AO 245B-CAED (Rev. 02/2018) Sheet 3 - Supervised Release
       DEFENDANT: CALEB MATTHEW MORRIS                                                                                                Page 4 of 5
       CASE NUMBER: 1:10CR00496-001

                                               STANDARD CONDITIONS OF SUPERVISION
       As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are
       imposed because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed
       by probation officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

       1.       You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of
                release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a
                different time frame.
       2.       After initially reporting to the probation office, you will receive instructions from the Court or the probation officer about
                how and when you must report to the probation officer, and you must report to the probation officer as instructed.
       3.       You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission
                from the Court or the probation officer.
       4.       You must answer truthfully the questions asked by the probation officer.
       5.       You must live at a place approved by the probation officer. If you plan to change where you live or anything about your
                living arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the
                change. If notifying the probation officer in advance is not possible due to unanticipated circumstances, you must notify the
                probation officer within 72 hours of becoming aware of a change or expected change.
       6.       You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation
                officer to take any items prohibited by the conditions of your supervision that he or she observes in plain view.
       7.       You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses
                you from doing so. If you do not have full-time employment, you must try to find full-time employment, unless the probation
                officer excuses you from doing so. If you plan to change where you work or anything about your work (such as your position
                or your job responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the
                probation officer at least 10 days in advance is not possible due to unanticipated circumstances, you must notify the probation
                officer within 72 hours of becoming aware of a change or expected change.
       8.       You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has
                been convicted of a felony, you must not knowingly communicate or interact with that person without first getting the
                permission of the probation officer.
       9.       If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
       10.      You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything
                that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person, such as
                nunchakus or tasers).
       11.      You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant
                without first getting the permission of the Court.
       12.      If the probation officer determines that you pose a risk to another person (including an organization), the probation officer
                may require you to notify the person about the risk and you must comply with that instruction. The probation officer may
                contact the person and confirm that you have notified the person about the risk.
       13.      You must follow the instructions of the probation officer related to the conditions of supervision.
                                                            U.S. Probation Office Use Only
       A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
       judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
       Release Conditions, available at: www.uscourts.gov.

       Defendant's Signature _____________________________ Date _________________




http://apps.caed.circ9.dcn/CIRUser/Desktop/snapshot.aspx?redirect=judgment&tab=tpViolations                                                   3/7/2019
Snapshot - 1:10CR00496-001                                                                                                                        Page 5 of 5


       AO 245B-CAED (Rev. 02/2018) Sheet 3 - Supervised Release
       DEFENDANT: CALEB MATTHEW MORRIS                                                                                                    Page 5 of 5
       CASE NUMBER: 1:10CR00496-001

                                                 SPECIAL CONDITIONS OF SUPERVISION
       1.       The defendant shall submit to the search of his person, property, home, and vehicle by a United States probation officer, or
                any other authorized person under the immediate and personal supervision of the probation officer, based upon reasonable
                suspicion, without a search warrant. Failure to submit to a search may be grounds for revocation. The defendant shall warn
                any other residents that the premises may be subject to searches pursuant to this condition.
       2.       The defendant shall not dispose of or otherwise dissipate any of his assets until the fine and/or restitution ordered by this
                Judgment is paid in full, unless the defendant obtains approval of the Court or the probation officer.
       3.       The defendant shall apply all monies received from income tax refunds, lottery winnings, inheritance, judgments and any
                anticipated or unexpected financial gains to any unpaid restitution ordered by this Judgment.
       4.       The defendant shall provide the probation officer with access to any requested financial information.
       5.       As directed by the probation officer, the defendant shall participate in an outpatient correctional treatment program to obtain
                assistance for drug or alcohol abuse.
       6.       The defendant shall not open additional lines of credit without the approval of the probation officer.
       7.       As directed by the probation officer, the defendant shall participate in a program of testing (i.e. breath, urine, sweat patch,
                etc.) to determine if he has reverted to the use of drugs or alcohol.
       8.       The defendant shall abstain from the use of alcoholic beverages and shall not frequent those places where alcohol is the chief
                item of sale.
       9.       As directed by the probation officer, the defendant shall participate in a program of outpatient mental health treatment.
       10.      As directed by the probation officer, the defendant shall participate in a co-payment plan for treatment or testing and shall
                make payment directly to the vendor under contract with the United States Probation Office of up to $25 per month.
       11.      The defendant shall consent to the probation officer and/or probation service representative conducting periodic unannounced
                examinations of (a) any computer, or (b) computer-related device, or (c) equipment that has an internal or external modem
                which is in the possession or control of the defendant. The defendant consents to retrieval and copying of all data from any
                such computer, computer-related device, or equipment as well as any internal or external peripherals to ensure compliance
                with conditions. The defendant consents to removal of such computer, computer-related device, and equipment for purposes
                of conducting a more thorough inspection and analysis.

                The defendant consents to having installed on any computer, computer-related device, and equipment, at the defendant's
                expense, any hardware or software systems to monitor the use of such computer, computer-related device, and equipment at
                the direction of the probation officer, and agrees not to tamper with such hardware or software and not install or use any
                software programs designated to hide, alter, or delete his computer activities. The defendant consents to not installing new
                hardware without the prior approval of the probation officer.
       12.      The defendant shall provide all requested business/personal phone records to the probation officer. The defendant shall
                disclose to the probation officer any existing contracts with telephone line/cable service providers. The defendant shall
                provide the probation officer with written authorization to request a record of all outgoing or incoming phone calls from any
                service provider.
       13.      As directed by the probation officer, the defendant shall complete up to 20 hours of unpaid community service per week until
                employed for at least 30 hours per week or participating in a previously approved educational or vocational program.
       14.      The defendant shall participate in a cognitive behavioral treatment program as directed by the probation officer.




http://apps.caed.circ9.dcn/CIRUser/Desktop/snapshot.aspx?redirect=judgment&tab=tpViolations                                                         3/7/2019
